                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 STEVEN HOTZE, M.D., WENDELL CHAMPION,
 HON. STEVE TOTH, and SHARON HEMPHILL,
                  Plaintiffs,

         v.                                                         Case No. 4:20-cv-03709


 CHRIS HOLLINS, in his official capacity as Harris. County Clerk,
                  Defendant,

                  and

MJ FOR TEXAS; DSCC; DCCC;
MARY CURRIE; CARLTON CURRIE JR.;
JEKAYA SIMMONS; DANIEL COLEMAN,
JERELYN GOODEN, S. SHAWN STEPHENS
GLENDA GREENE, MICHELE ROYER and
JAMIE LYN WATSON
            Proposed Intervenor- Defendants.

__________________________________________________________________________________

    JERELYN MATTHIS GOODEN, S. SHAWN STEPHENS, GLENDA LEE GREENE,
MICHELE ROYER AND JAMIE LYN WATSON’S MOTION FOR INTERVENTION AND
   LEAVE TO FILE OPPOSITION TO PLAINTIFFS’ MOTION FOR A PRELIMINARY
                                INJUNCTION
___________________________________________________________________________

TO THE UNITED STATES DISTRICT COURT:

        Jerelyn Matthis Gooden,                  S. Shawn Stephens, Glenda Lee Greene,

Michelle Royer and Jamie Lynn Watson, Proposed Intervenor-Defendants

respectfully move to intervene as a right on behalf of Defendant in the above-

titled action pursuant to Rule 24 (a) (2) of the Federal Rules of Civil Procedure




                                                                                         1
and for leave to file a Memorandum in Opposition to Plaintiffs’ Motion for a

Preliminary Injunction:

I.    Summary

      Proposed Intervenor-Defendants seek to intervene to protect the

sanctity of the votes they lawfully cast, and their right to vote in this election to

have their counsel provisionally participate in these proceedings so that the

Court is fully aware of the implications of the unwarranted relief Plaintiffs and

the a wide-range of perspectives as to the applicable law.

II.   Facts and Argument

      Jerelyn Matthis Gooden,        S. Shawn Stephens, Glenda Lee Greene,

Michelle Royer and Jamie Lynn Watson hereby respectfully move to intervene

as of right on behalf of Defendant in the above-titled action pursuant to Rule

24(a)(2) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 24.

      Alternatively, these Proposed Intervenor-Defendants seek permissive

intervention Under Rule 24 (b) (2) of the Federal Rules of Civil Procedure to

protect their personal interests and rights protected under the Constitutions of

the United States and the State of Texas to vote, and to the sanctity of their

lawful votes cast, pursuant to Texas law, at Harris County polling places

established in compliance with laws of the State of Texas.

      They request permission for their counsel to provisionally participate in

oral argument and in the briefing on the issues before the Court to share with

the Court their perspectives on this matter.




                                                                                   2
         These Proposed Intervenor-Defendants include senior citizens, a

widowed parent with responsibility for school-aged children, a woman who lost

a limb, an arthritis sufferer, a woman with autoimmune deficiencies, and those

for whom exposure to Covid-19 would compromise the health of their loved

ones, who suffer from arthritis, respiratory ailments, diabetes and other

conditions that would make their exposed to the COVID-19 virus life-

threatening. Each made a choice to vote safely at a static location provided

by the County to protect their lives and those for whom they are responsible.

         These Proposed Intervenor-Defendants have significant protectable

interests related to the efforts to invalidate their vote and abridge their right to

vote. Plaintiffs’ success in this legal action will severely and irreparably injure

them, effectively, denying them the right to vote in this election. The Harris

County Clerk will presumably argue that voting system complied with the law

but does not share the precise interests of an individual voter who has cast a

ballot and whose Constitutional rights are at stake.

         This motion is based upon the Declarations of Jerelyn Matthis Gooden1

(and her photo)2, S. Shawn Stephens3, Glenda Lee Greene4, Michelle Royer5

and Jamie Lynn Watson6 , the memorandum in support of this motion to be



1
  See Exhibit 1
2
  See Exhibit 1-A.
3
  See Exhibit 2.
4
  See Exhibit 3.
5
  See Exhibit 4.
6
  See Exhibit 5.


                                                                                  3
filed, the proposed order, all pleadings and papers filed in the this action and

upon such other matters the Court may entertain. See Federal Rule of Civil

Procedure 24 (c).

      Dated November 2, 2020 Houston, Texas,

Respectfully submitted this 2nd day of November 2020.


/s/ Kenneth R. Barrett
Kenneth Royce Barrett
3740 Greenbriar No. 541873
Houston, Texas 77254
Phone : 281 433-0837
Fax : 346 980-4615
E : KennethRoyceBarrettLaw@yahoo.com
SBOT: 01812200
SDTX: 12045
COUNSEL FOR PROPOSED INTERVENOR-DEFENDANTS
 JERELYN GOODEN, S. SHAWN STEPHENS AND GLENDA GREENE

                             Certificate of Service

       I certify that the foregoing document has been served on all counsel for
all parties of record via the Court’s CM/ECF System this 2nd day of
November 2020.

                             /s/Kenneth R. Barrett
                             KENNETH R. BARRETT


                         CERTIFICATE OF CONFERENCE

       I hereby certify that the undersigned counsel contacted counsel for
plaintiff via telecopy, electronic mail and telephone on November 1, 2020 to
determine whether plaintiffs were opposed to the motion to intervene. Plaintiff's
counsel has not responded.
       On November 1, 2020, the undersigned counsel sent a letter by Telecopy
to Defendant care of the Harris County Attorney Vince Ryan to determine
whether Defendant will oppose this motion. Defendant has not responded.
Thus, Proposed Intervenor-Defendants presume that both Plaintiffs and
Defendants oppose this motion.


                                                                               4
/s/ Kenneth R. Barrett
Kenneth Royce Barrett




                         5
